Appellant, who was plaintiff below, sued in the district court of De Baca county to quiet title to a certain 320 acres of land in that county. The appellee, trial defendant, answered setting up a tax title. In support of his tax title, appellee placed in evidence a tax sale certificate showing sale of the premises to De Baca county on October 3, 1918, to satisfy taxes for the year 1917 in the sum of $11.75; an assignment of said certificate to appellee on March 28, 1921; and a tax deed, duly recorded, from the county treasurer to appellee, dated December 8, 1921. Record ownership of the premises was established in appellant as a part of his case in chief, subject only to the effect to be given the tax instruments just mentioned.
The trial court rendered a decree in favor of appellee sustaining his tax title. It is at once apparent that the decisive question in this case is whether the provisions of Laws 1921, c. 133, § 455, making a tax deed prima facie evidence, apply to the tax deed before us; or whether the effect of the deed is to be determined by the laws in force at the time the property was assessed for the year for which it was sold. The answer will be found in the effect to be given section 478 of the 1921 law as a saving clause.
We have just considered this question at considerable length in Kreigh v. State Bank of Alamogordo, 37 N.M. 360, 23 P.2d 1085, the opinion in which is handed down simultaneously herewith. Although the writer in the main was in accord with the views of Mr. Justice Bickley who wrote the majority opinion in that case, as to the proper construction to be given Laws 1921, c. 133, § 478, he (the writer) was nevertheless of opinion that the saving power contained in said section, construed in connection with other saving clauses in the act, was sufficient to continue in force all applicable pre-existing laws for the purpose of controlling a sale and incidents to follow same initiated under the *Page 359 
authority of such laws. The majority opinion as ultimately agreed upon takes an opposite view and arrives at a different result from that directed by the views entertained by the writer of this opinion.
The effect of the opinion in the Kreigh Case, as the writer views it, is that, from and after the effective date of the 1921 law, its provisions apply and govern the rights of the parties as to matters and things thereafter to be done and performed. If said section 478 was ineffective to continue in force pre-existing laws with reference to a sale and the incidents to follow same, proceedings for the conduct of which had been initiated prior to the effective date of the new law, it is difficult to understand how it could operate to continue in force such pre-existing laws as to incidents following a sale already held, but which merely occur in point of time after the effective date of the new law. The effect of the opinion in the Kreigh Case is that such pre-existing laws are not by virtue of said section 478 so continued in force. That holding by the majority is decisive of the rights of the parties in the case at bar.
Under the authority of the Kreigh Case we hold that the tax deed introduced in evidence by appellee was entitled to prima facie effect and supports the decree rendered in appellee's favor. That decree will therefore be affirmed, and it is so ordered.
WATSON, C.J., and HUDSPETH, BICKLEY, and ZINN, JJ., concur.